Case 7:19-cv-00089-BO Document 51-8 Filed 06/25/20 Page 1 of 12
Case 7:19-cv-00089-BO Document 51-8 Filed 06/25/20 Page 2 of 12
                    EXHIBIT A




Case 7:19-cv-00089-BO Document 51-8 Filed 06/25/20 Page 3 of 12
Case 7:19-cv-00089-BO Document 51-8 Filed 06/25/20 Page 4 of 12
Case 7:19-cv-00089-BO Document 51-8 Filed 06/25/20 Page 5 of 12
Case 7:19-cv-00089-BO Document 51-8 Filed 06/25/20 Page 6 of 12
                     EXHIBIT B




Case 7:19-cv-00089-BO Document 51-8 Filed 06/25/20 Page 7 of 12
Case 7:19-cv-00089-BO Document 51-8 Filed 06/25/20 Page 8 of 12
Case 7:19-cv-00089-BO Document 51-8 Filed 06/25/20 Page 9 of 12
Case 7:19-cv-00089-BO Document 51-8 Filed 06/25/20 Page 10 of 12
Case 7:19-cv-00089-BO Document 51-8 Filed 06/25/20 Page 11 of 12
Case 7:19-cv-00089-BO Document 51-8 Filed 06/25/20 Page 12 of 12
